NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEROY COLLINS,                                  No. 19-15272

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01696-JCM-
                                                CWH
 v.

DWIGHT NEVEN, Warden; et al.,                   MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Nevada state prisoner Leroy Collins appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging excessive force and

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Blankenhorn v. City of Orange, 485 F.3d 463,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
470 (9th Cir. 2007). We affirm.

      The district court properly granted summary judgment on Collins’s

excessive force claim because Collins failed to raise a genuine dispute of material

fact as to whether Hendricks violated his Eighth Amendment rights when

Hendricks was driving a maintenance cart that hit Collins. See Hudson v.

McMillian, 503 U.S. 1, 6-7 (1992) (the “core judicial inquiry” in resolving an

Eighth Amendment excessive force claim is “whether force was applied in a good-

faith effort to maintain or restore discipline, or maliciously and sadistically to

cause harm”).

      The district court properly granted summary judgment on Collins’s medical

deliberate indifference claim because Collins failed to raise a genuine dispute of

material fact as to whether defendants Cox, Aranas, and Neven violated his Eighth

Amendment rights when they were not personally involved in Collins’s medical

care. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (a supervisor is liable

under § 1983 “if there exists either (1) his or her personal involvement in the

constitutional deprivation, or (2) a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation” (citation omitted));

Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to inmate health); Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (“The inquiry


                                           2                                     19-15272
into causation [under § 1983] must be individualized and focus on the duties and

responsibilities of each individual defendant whose acts or omissions are alleged to

have caused a constitutional deprivation.”).

      The district court did not abuse its discretion by denying Collins’s motion

for reconsideration because Collins presented no basis for reconsideration. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and bases for reconsideration).

      The district court did not abuse its discretion by denying Collins’s motion

for default judgment against defendant Hendricks where Hendricks had already

answered the complaint. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir.

1986) (setting forth standard of review and factors for determining whether to enter

default judgment).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    19-15272